UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33678 NOVABAY PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) California 68-0454536 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5980 Horton Street, Suite 550, EmeryvilleCA94608 (Address of principal executive offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: (510) 899-8800 Title of each class Name of each exchange on which registered Common Stock, $0.01 par value per share NYSE Amex Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes T No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the ExchangeAct. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes¨NoT As of May 8, 2009, there were 21,910,543 shares of the registrant’s common stock outstanding. NOVABAY PHARMACEUTICALS, INC. TABLE OF CONTENTS Part Page I. Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Item 4. Disclosure Controls and Procedures 29 II. Other Information Item 1A. Risk Factors 29 SIGNATURES Unless the context requires otherwise, all references in this report to “we,” “our,” “us,” the “Company” and “NovaBay” refer to NovaBay Pharmaceuticals, Inc. and its subsidiaries. NovaBay Pharma ®, Aganocide®, NovaBay™ AgaDerm™, AgaNase™, and NeutroPhase™ are trademarks of NovaBay Pharmaceuticals, Inc. All other trademarks and trade names are the property of their respective owners. EXPLANATORY NOTE We are filing this amendment to our Quarterly Report on Form 10-Q, originally filed with the Securities and Exchange Commission on May 15, 2009, solely for the purpose of Amending Items 1 and 2 of Part I to revise the description of our agreement with Galderma, revising the last risk factor in Item 1A of Part II, and refiling our agreement with Galderma to revise the redactions of confidential information. This amendment only changes the cover page and Items 1 and 2 of Part I and Item 1A of Part II to remove a cross-reference in the last risk factor, and as a result of this filing, includes additional Exhibits 10.2, 31.1, 31.2, 32.1, and 32.2. -1- Table of Contents PART I ITEM1. FINANCIAL STATEMENTS NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) December 31, March 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments (Note 3) - Prepaid expenses and other current assets Total current assets Property and equipment, net (Note 4) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Current liabilities: Accounts payable $ $ Accrued liabilities (Note 5) Capital lease obligation (Note 6) 42 39 Equipment loan (Note 7) Deferred revenue Total current liabilities Capital lease obligation - non-current (Note 6) 7 - Equipment loan - non-current (Note 7) Deferred revenue - non-current Total liabilities Commitments and Contingencies Stockholders' Equity: Common stock, $0.01 par value; 65,000and 65,000 shares authorized at December 31, 2008 and March 31, 2009, respectively; 21,471 and 21,662 shares issued and outstanding at December 31, 2008 and March 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income (loss) - (8 ) Accumulated deficit during development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Cumulative Period from July 1, 2002 (date of development Three Months Ended stage inception) March 31, to March 31, (unaudited) (unaudited) (unaudited) REVENUE License and collaboration revenue $ $ $ Total revenue EXPENSES Operating Expenses: Research and development General and administrative Total operating expenses Other income, net 11 Net loss before income taxes ) ) ) Provision for income taxes (2 ) - ) Net loss $ ) $ ) $ ) Net loss per share: Basic and diluted $ ) $ ) Shares used in per share calculations: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements. -3- Table of Contents NOVABAY PHARMACEUTICALS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) CumulativePeriod from July 1, 2002 (date of development stage inception) to March 31, (unaudited) (unaudited) (unaudited) Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 67 84 Accretion of discount on short-term investments ) - ) Net realized gain on sales of short-term investments - - (3 ) Loss on disposal of property and equipment - - Stock-based compensation expense for options issued to employees and directors Compensation expense for warrants and stock issued for services - Stock-based compensation expense for options and stock issued to non-employees ) 56 Changes in operating assets and liabilities: Increase in prepaid expenses and other assets ) ) ) Increase (decrease) in accounts payable and accrued liabilities ) Increase (decrease) in deferred revenue (4 ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) ) Proceeds from disposal of property and equipment - - 44 Purchases of short-term investments ) ) ) Proceeds from maturities and sales of short-term investments Cash acquired in purchase of LLC - - Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Proceeds from preferred stock issuances, net - - Proceeds from common stock issuances - 47 64 Proceeds from exercise of options and warrants - - Initial public offering costs - - Proceeds from stock subscription receivable - - Proceeds from issuance of notes - - Principal payments on capital lease (9 ) ) ) Proceeds from borrowingsunder equipment loan - Principal payments on equipment loan ) ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements. -4- Table of Contents NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1. ORGANIZATION NovaBay Pharmaceuticals, Inc. (the “Company”) is a development stage biopharmaceutical company focused on developing innovative product candidates for the treatment or prevention of a wide range of infections in hospital and non-hospital environments. Many of these infections have become increasingly difficult to treat because of the rapid rise in drug resistance. The Company has discovered and is developing a class of non-antibiotic anti-infective compounds, which it had named Aganocide compounds. These compounds are based upon small molecules that are naturally generated by white blood cells when defending the body against invading pathogens. The Company believes that its Aganocide compounds could form a platform on which to create a variety of products to address differing needs in the treatment and prevention of bacterial and viral infections. In laboratory testing, the Company’s Aganocide compounds have demonstrated the ability to destroy all bacteria against which they have been tested. Furthermore, because of their mechanism of action, the Company believes that bacteria are unlikely to develop resistance to its Aganocide compounds. The Company was incorporated under the laws of the State of California on January19, 2000 as NovaCal Pharmaceuticals, Inc. The Company had no operations until July1, 2002, on which date it acquired all of the operating assets of NovaCal Pharmaceuticals, LLC, a California limited liability company. In February 2007, the Company changed its name from NovaCal Pharmaceuticals, Inc. to NovaBay Pharmaceuticals, Inc. In August 2007, the Company formed two subsidiaries––NovaBay Pharmaceuticals Canada, Inc., a wholly-owned subsidiary incorporated under the laws of British Columbia (Canada), which may conduct research and development in Canada, and DermaBay, Inc., a wholly-owned U.S. subsidiary, which may explore and pursue dermatological opportunities. The Company currently operate in one business segment. In October 2007, the Company completed an initial public offering of its common stock (“IPO”) in which it sold and issued 5,000,000 shares of our common stock at a price to the public of $4.00 per share. The Company raised a total of $20.0 million from the IPO, or approximately $17.1 million in net cash proceeds after deducting underwriting discounts and commissions of $1.4 million and other offering costs of $1.5 million. Upon the closing of the IPO, all shares of convertible preferred stock outstanding automatically converted into 9,613,554 shares of common stock. In connection with the IPO, the Company also issued warrants to the underwriters to purchase an aggregate of 350,000shares of common stock at an exercise price of $4.00 per share. The warrants are exercisable on or after October31, 2008 and expire on October31, 2010. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) for interim financial information, and are expressed in U.S. dollars. The financial statements include all adjustments (consisting only of normal recurring adjustments) that the management of Novabay Pharmaceuticals, Inc. (Novabay, the Company, we or our) believes are necessary for a fair presentation of the periods presented. These interim financial results are not necessarily indicative of results expected for the full fiscal year or for any subsequent interim period. The unaudited consolidated financial statements include the Company’s accounts and the accounts of its wholly owned subsidiaries. Intercompany transactions and balances have been eliminated. The financial statements have been prepared under the guidelines of Statement of Financial Accounting Standard (“SFAS”) No.7, “Accounting and Reporting by Development Stage Enterprises”. A development stage enterprise is one in which planned principal operations have not commenced, or if its operations have commenced, there have been no significant revenues therefrom. As of March 31, 2009, the Company had not commenced its planned principal operations. Certain amounts for prior periods have been reclassified to conform to current period presentation. Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries, NovaBay Pharmaceuticals Canada, Inc. and DermaBay, Inc. All inter-company accounts and transactions have been eliminated in consolidation. Reverse Stock Split On August10, 2007, the Company filed an amendment toits articles of incorporation to effect a 1-for-2 reverse stock split ofits common stock. All share and per share amounts relating to the common stock, stock options and warrants and the conversion ratios of preferred stock included in the financial statements and footnotes have been restated to reflect the reverse stock split. Use of Estimates The preparation of financial statements in accordance with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. -5- Table of Contents NOVABAY PHARMACEUTICALS, INC. (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Cash and Cash Equivalents and Short-Term Investments The Company considers all highly liquid instruments with a stated maturity of three months or less to be cash and cash equivalents. Cash and cash equivalents are stated at cost, which approximate their fair value. As of March 31, 2009, the Company's cash and cash equivalents were held in financial institutions in the United States and include deposits in money market funds, which were unrestricted as to withdrawal or use. The Company classifies all highly liquid investments with a stated maturity of greater than three months as short-term investments. Short-term investments generally consist of United States government, municipal and corporate debt securities. The Company has classifiedits short-term investments as available-for-sale. The Company does not intend to hold securities with stated maturities greater than twelve months until maturity. In response to changes in the availability of and the yield on alternative investments as well as liquidity requirements,the Companyoccasionally sell these securities prior to their stated maturities. These securities are carried at fair value, with the unrealized gains and losses reported as a component of other comprehensive income (loss) until realized. Realized gains and losses from the sale of available-for-sale securities, if any, are determined on a specific identification basis. A decline in the market value below cost of any available-for-sale security that is determined to be other than temporary results in a revaluation of its carrying amount to fair value and an impairment charge to earnings, resulting in a new cost basis for the security. No such impairment charges were recorded for the periods presented. Premiums and discounts are amortized or accreted over the life of the related security as an adjustment to yield using the straight-line method. The amortization and accretion, interest income and realized gains and losses are included in other income, net within the consolidated statements of operations. Interest income is recognized when earned. Comprehensive Loss Comprehensive loss consists of net loss plus the change in unrealized gains and losses on investments. At each balance sheet date presented, the Company’s other comprehensive loss consists solely of unrealized gains and losses on investments. Comprehensive loss for the three months ended
